Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 
This action is responsive to remark and amendment filed on 3/28/2022 and ETD filed and approved on 7/7/2022.
b.    	Claims 1-6 and 8-21 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-6 and 8-21 are allowed as the prior art of record, the combined teaching of Eggers and Bollinger and BHATTACHERJEE fails to disclose the features in a particular manner as claimed.
	Eggers discloses categorization data structure is described that relates to two groups of individuals. For each of two or more categories, the data structure contains (1) information identifying individuals of the first group assigned to the category, and (2) information identifying individuals of the second group assigned to the category. For each category, the information can be used to adjust the individuals of the first group assigned to the category based upon comparing the proportion of all of the individuals of the second group that are assigned to the category to the proportion of all of the individuals of the first group that are assigned to the category.
	Bollinger discloses implementing and using techniques for pattern detection in input data containing several transactions, each transaction having at least one item. Filter conditions for interesting patterns are received, and a first set of filter conditions applicable in connection with generation of candidate patterns is determined. An evaluated candidate pattern is selected as a parent candidate pattern, and evaluation information about the parent candidate pattern is maintained. Child candidate patterns are generated by extending the parent candidate pattern and taking into account the first set of filter conditions. The child candidate patterns are evaluated with respect to the input data together in sets of similar candidate patterns and based on the evaluation information about the parent candidate pattern. At least one child candidate pattern successfully passing the evaluation step is recursively used as a parent candidate pattern.
	BHATTACHERJEE discloses a method, system, and computer usable program product for parallel data redundancy removal are provided in the illustrative embodiments. A plurality of values is computed for a record in a plurality of records stored in a storage device. The plurality of values for the record is distributed to corresponding queues in a plurality of queues, wherein each of the plurality of queues is associated with a corresponding section of a Bloom filter. A determination is made whether each value distributed to the corresponding queues for the record is indicated by a corresponding value in the corresponding section of the Bloom filter. The record is identified as a redundant record in response to a determination that each value distributed to the corresponding queues for the record is indicated by a corresponding value in the corresponding section of the Bloom filter.
	However, the combined teaching of Eggers and Bollinger and BHATTACHERJEE fails to teach  store panelist data in at least one memory, the panelist data collected from at least one thousand panelists; determine an indicator matrix including panelist vectors for panelists based on the panelist data, the panelist data associated with the panelists, a first one of the panelist vectors for a first one of the panelists to indicate whether the first one of the panelists: has a first characteristic; meets a first criterion based on the first characteristic and a second characteristic; has a third characteristic; and meets a second criterion based on the third characteristic and a fourth characteristic; identify a set of unique panelist vectors that represent partitions of the panelist data; weight and store the set of unique panelist vectors in the at least one memory, respective ones of the stored unique panelist vectors to be weighted by corresponding numbers of the panelists represented by the respective ones of the stored unique panelist vectors; and 6U.S. Serial No. 16/146,875Attorney Docket No. 20004/114811US02 Response to Office Action dated December 27, 2021 discard redundant remaining ones of the panelist vectors not included in the set of unique panelist vectors and discard the panelist data from the at least one memory to reduce a data storage requirement of the at least one memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168